DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-20 are pending in the instant invention.  According to the Amendments to the Claims, filed May 24, 2021, claims 1-20 were amended.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2017/119285, filed December 28, 2017, which claims priority under 35 U.S.C. § 119(a-d) to CN 201611254119.7, filed December 29, 2016.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1-7, 10 and 17-20, drawn to substituted pyrrolo[2,1-f][1,2,4]-triazines of the formula (I), shown to the right, and/or a pharmaceutical composition thereof; (2) claims 8 and 9, drawn to substituted pyrrolo[2,1-f][1,2,4]triazines; and (3) claims 11-16, drawn to a method for inhibiting fibroblast growth factor receptor activity in a subject… comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (I), shown to the right above, and/or a pharmaceutical composition thereof, respectively.

Non-Final Rejection, mailed on March 18, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 24, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-20 is contained within.

Reasons for Allowance

	Claims 1-20 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (I), as recited in claim 1; and (2) substituted pyrrolo[2,1-f][1,2,4]triazines, as recited in claims 8 and 9, respectively.
	Consequently, the limitation on the core of the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (I) that is not taught or fairly suggested in the prior art is R1 or R2 on the periphery of the pyrrolo[2,1-f][1,2,4]triazine core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	R1 is C1-3 alkyl;
	R2 is C1-3 alkyl;
	X is H, F, Cl, Br, or I; and
	Y is H, F, Cl, Br, or I.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is CH3 or CH2CH3.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
f claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is CH3 or CH2CH3.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	X is H; and
	Y is H.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	X is F; and
	Y is F.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	X is Cl; and
	Y is Cl.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 2, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is CH3 or CH2CH3.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 7, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	X is H; and
	Y is H.”---



	has been deleted and replaced with the following:
---“	The compound of claim 7, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	X is F; and
	Y is F.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 7, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	X is Cl; and
	Y is Cl.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound is of formula (I-1) or formula (I-2):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (I-1); or


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (I-2),

or a pharmaceutically acceptable salt thereof.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:



	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting fibroblast growth factor receptor activity in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 13, wherein the subject has a disease caused by fibroblast growth factor receptor mutation or overexpression.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 14, wherein the disease caused by fibroblast growth factor receptor mutation or overexpression is selected from the group consisting of a solid tumor, gastric cancer, hepatocellular carcinoma, and intrahepatic cholangiocarcinoma.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting fibroblast growth factor receptor activity in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the pharmaceutical composition of claim 12.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 16, wherein the subject has a disease caused by fibroblast growth factor receptor mutation or overexpression.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
17, wherein the disease caused by fibroblast growth factor receptor mutation or overexpression is selected from the group consisting of a solid tumor, gastric cancer, hepatocellular carcinoma, and intrahepatic cholangiocarcinoma.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“	A compound, or stereoisomer thereof, wherein the stereoisomer of the compound is selected from the group consisting of:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, and 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:

:


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,

and 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,

or a pharmaceutically acceptable salt or stereoisomer thereof.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Feng Shan (Reg. No. 57,372) on June 3, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624